 

Exhibit 10.1

 

AT THE MARKET OFFERING AGREEMENT

 

 

 

September 22, 2018

 

The Benchmark Company, LLC

150 East 58th Street, 17th Floor

New York, New York 10155

 

 

ViewTrade Securities, Inc.

7280 W Palmetto Park Rd. #310,

Boca Raton, FL, 33433

 

 

Ladies and Gentlemen:

 

India Globalization Capital, Inc., a corporation organized under the laws of
Maryland (the “Company”), confirms its agreement (this “Agreement”) with The
Benchmark Company, LLC (the “Manager”) and ViewTrade Securities, Inc. (the
“Co-Manager” and collectively with the Manager, the “Managers”) as follows:

 

1.           Definitions. The terms that follow, when used in this Agreement and
any Terms Agreement, shall have the meanings indicated.

 

“Accountants” shall have the meaning ascribed to such term in Section 4(m).

 

“Action” shall have the meaning ascribed to such term in Section 3(s).

 

“Affiliate” shall have the meaning ascribed to such term in Section 3(r).

 

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).

 

“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning ascribed to such term in Section 2.

 

 

--------------------------------------------------------------------------------

 

 

“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(h).

 

“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).

 

“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).

 

“EDGAR” shall have the meaning ascribed to such term in Section 2.

 

“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.

 

“Electronic Notice” shall have the meaning ascribed to such term in Section 10.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section 3(ee).

 

“Exchange Act” shall have the meaning ascribed to such term in Section 2.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“FDA” shall have the meaning ascribed to such term in Section 3(v).

 

“Filing Date” shall have the meaning ascribed to such term in Section 4(w).

 

“FINRA” shall have the meaning ascribed to such term in Section 3(f).

 

2

--------------------------------------------------------------------------------

 

 

“Forward Looking Statements” shall have the meaning ascribed to such term in
Section 3(rr).

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 

“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3(ll).

 

“Intellectual Property” shall have the meaning ascribed to such term in Section
3(aa).

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

“Liens” shall have the meaning ascribed to such term in Section 3(a).

 

“Losses” shall have the meaning ascribed to such term in Section 7(d).

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section 3(t).

 

“Maximum Amount” shall have the meaning ascribed to such term in Section 2.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3(oo).

 

“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Nonelection Notice” shall have the meaning ascribed to such term in Section 10.

 

3

--------------------------------------------------------------------------------

 

 

“Off-Balance Sheet Transaction” shall have the meaning ascribed to such term in
Section 3(rr).

 

“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).

 

“Person” shall have the meaning ascribed to such term in Section 3(f).

 

“Placement” shall have the meaning ascribed to such term in Section 2(c).

 

“Proceeding” shall have the meaning ascribed to such term in Section 3(b).

 

“Prospectus” shall have the meaning ascribed to such term in Section 2.

 

“Prospectus Supplement” shall have the meaning ascribed to such term in Section
2.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
2.

 

“Representation Date” shall have the meaning ascribed to such term in Section
4(k).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3(f).

 

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”, “Rule
415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Securities Act.

 

“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).

 

“Sanctions” shall have the meaning ascribed to such term in Section 3(pp).

 

“Sanction Countries” shall have the meaning ascribed to such term in Section
3(pp).

 

“Sanction Persons” shall have the meaning ascribed to such term in Section
3(pp).

 

4

--------------------------------------------------------------------------------

 

 

“Sarbanes Oxley Act” shall have the meaning ascribed to such term in Section
3(q).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).

 

“Securities Act” shall have the meaning ascribed to such term in Section 2.

 

“Securities Act Regulations” shall have the meaning ascribed to such term in
Section 2.

 

“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).

 

“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).

 

“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).

 

“Trading Market” means any of the following exchanges or markets on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTCQX
or OTCQB marketplaces operated by the OTC Markets Group, Inc. (or any successors
to any of the foregoing).

 

2.          Sale and Delivery of Shares. The Company proposes to issue and sell
through or to the Managers, as sales agents and/or principals, up to $15,000,000
of shares (the “Shares”) of the Company’s common stock, $0.0001 par value per
share (“Common Shares”), from time to time during the term of this Agreement and
on the terms set forth herein; provided, however, that in no event shall the
Company issue or sell through the Managers such number of Shares that (a)
exceeds the number or dollar amount of Common Stock registered on the
Registration Statement, (b) exceeds the number of authorized but unissued shares
of Common Stock or (c) would cause the Company or the offering of the Shares to
not satisfy the eligibility and transaction requirements for use of Form S-3
(including, if applicable, General Instruction I.B.6 of Registration Statement
on Form S-3) (the lesser of (a), (b) or (c), the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 2 on the
number and aggregate sales price of Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Managers shall have no
obligation in connection with such compliance.

5

--------------------------------------------------------------------------------

 

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-224082), including a base
prospectus, relating to certain securities, including the Shares to be issued
from time to time by the Company, and which incorporates by reference documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder. The Company has prepared a prospectus supplement
specifically relating to the Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement. The Company will
furnish to the Managers, for use by the Managers, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Shares. Except where the context
otherwise requires, such registration statement, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act Regulations or
deemed to be a part of such registration statement pursuant to Rule 430B of the
Securities Act Regulations, is herein called the “Registration Statement.” Any
reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the Incorporated Documents, including, unless the
context otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents. Any reference herein to the terms “amend,” “amendment”
or “supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

 

(a)     Appointment of Managers as Selling Agent; Terms Agreement. For purposes
of selling the Shares through the Managers, the Company hereby appoints the
Managers as non-exclusive agents of the Company for the purpose of soliciting
purchases of the Shares from the Company pursuant to this Agreement and the
Managers agree to use their commercially reasonable efforts to sell, as sales
agents for the Company, the Shares on the terms and subject to the conditions
stated herein. The Company reserves the right to engage other sales
agents/managers and the Managers agree to allow the Company to engage other
sales agents/managers under this prospectus. The Company agrees that, whenever
it determines to sell the Shares directly to the Managers as principals, it will
enter into a separate agreement (each, a “Terms Agreement”) in substantially the
form

 

6

--------------------------------------------------------------------------------

 

 

of Annex I hereto, relating to such sale in accordance with Section 2 of this
Agreement.

 

(b)     Agent Sales. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Managers, acting as sales
agents, and the Managers agree to use their commercially reasonable efforts to
sell, as sales agents for the Company, the Shares on the following terms:

 

(i)     The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Managers on any day that (A) is a trading day
for the Trading Market, (B) the Company has instructed the Managers by telephone
(confirmed promptly by electronic mail) to make such sales (“Sales Notice”) and
(C) the Company has satisfied its obligations under Section 6 of this Agreement,
provided that the deliveries required under Section 6 shall only be required to
be made on the Execution Time and on a Representation Date on which a material
amendment to the Registration Statement or Prospectus is made or the Company
files its Annual Report on Form 10-K or a material amendment thereto under the
Exchange Act. The Company will designate the maximum amount of the Shares to be
sold by the Managers daily (subject to the limitations set forth in Section
2(d)) and the minimum price per Share at which such Shares may be sold, provided
that the Sales Notice may specify an amount of Shares to be sold on each of
several successive days. Subject to the terms and conditions hereof, the
Managers shall use their commercially reasonable efforts to sell on a particular
day all of the Shares designated for the sale by the Company on such day. The
gross sales price of the Shares sold under this Section 2(b) shall be the market
price for shares of the Common Stock sold by the Managers under this Section
2(b) on the Trading Market at the time of sale of such Shares. Notwithstanding
the foregoing, if the current Trading Market is not a national securities
exchange, the Company shall not deliver a Sales Notice hereunder, except for a
sale of Shares in a privately negotiated transaction that is eligible for an
exemption from registration under the applicable state securities laws.

 

(ii)     The Company acknowledges and agrees that (A) there can be no assurance
that the Managers will be successful in selling the Shares, (B) the Managers
will incur no liability or obligation to the Company or any other person or
entity if it does not sell the Shares for any reason other than a failure by the
Managers to use their commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares as required under this Agreement, and (C) the Managers shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise

 

7

--------------------------------------------------------------------------------

 

 

specifically agreed by the Managers and the Company pursuant to a Terms
Agreement.

 

(iii)     The Company shall not authorize the issuance and sale of, and the
Managers shall not be obligated to use their commercially reasonable efforts to
sell, any Share at a price lower than the minimum price therefor designated from
time to time by the Company’s Board of Directors (the “Board”), or a duly
authorized committee thereof, or such duly authorized officers of the Company,
and notified to the Managers in writing. The Company or the Managers may, upon
notice to the other party hereto by telephone (confirmed promptly by electronic
mail), suspend the offering of the Shares for any reason and at any time;
provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.

 

(iv)     The Managers may sell Shares by any method permitted by law deemed to
be an “at the market offering” as defined in Rule 415 under the Securities Act,
including without limitation sales made directly on the Trading Market, on any
other existing trading market for the Common Stock or to or through a market
maker. The Managers may also sell Shares in privately negotiated transactions,
provided that, if required by the Trading Market, the Managers receive the
Company’s prior written approval for any sales in privately negotiated
transactions.

 

(v)     The compensation to the Managers for sales of the Shares under this
Section 2(b) shall be a placement fee of

 

(vi)     5% of the gross sales price of the Shares sold pursuant to this Section
2(b) (“Broker Fee”). The foregoing rate of compensation shall not apply when the
Managers act as principal, in which case the Company may sell Shares to the
Managers as principals at a price agreed upon at the relevant Applicable Time
pursuant to a Terms Agreement. The remaining proceeds, after deduction of the
Broker Fee and deduction for any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the “Net Proceeds”).

 

(vii)     The Managers shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the Trading Market each day in which the Shares are sold under this Section 2(b)
setting forth the number of the Shares sold on such day, the aggregate gross
sales proceeds and the Net Proceeds to the Company, and the compensation payable
by the Company to the Managers with respect to such sales.

 

8

--------------------------------------------------------------------------------

 

 

(viii)     Upon delivery of a Sales Notice, the Company shall issue and deliver
the maximum number of Shares to be sold pursuant to the Sales Notice to the
applicable Manager’s account at The Depository Trust Company (“DTC”) via the
DWAC system, which Shares shall be deposited by the applicable Manager’s in the
Company’s account with such Manager. The Managers shall have no obligation to
attempt to sell the Shares until the Company has delivered the Shares to the
Managers. Settlement for sales of the Shares pursuant to this Section 2(b) will
occur at 10:00 a.m. (New York City time), or at such time as the Company and the
Managers may mutually agree, on the second Business Day following delivery of
the Shares issued pursuant to the Sale Notice (each such day, a “Settlement
Date”). On each Settlement Date, the Managers shall deliver the Net Proceeds
from the sale of the Shares to the Company. If, on any Settlement Date, not all
Shares were sold as issued pursuant to the Sales Notice, then, at the election
of and upon notice from the Company, the Shares shall be applied to a future
Settlement Date or returned to the Company.

 

(ix)     At each Applicable Time, Settlement Date, Representation Date and
Filing Date, the Company shall be deemed to have affirmed each representation
and warranty contained in this Agreement as if such representation and warranty
were made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Managers to use their commercially reasonable efforts to sell the Shares on
behalf of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

 

(c)     Term Sales. If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(b) of this Agreement (each, a
“Placement”), the Company will notify the Managers of the proposed terms of such
Placement. If the Managers, acting as principals, wish to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company, the Managers wish to accept amended
terms, the Managers and the Company will enter into a Terms Agreement setting
forth the terms of such Placement. The terms set forth in a Terms Agreement will
not be binding on the Company or the Managers unless and until the Company and
the Managers have each executed such Terms Agreement accepting all of the terms
of such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control. A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Managers to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the

 

9

--------------------------------------------------------------------------------

 

 

basis of the representations and warranties of the Company herein contained and
shall be subject to the terms and conditions herein set forth. Each Terms
Agreement shall specify the number of Shares to be purchased by the Managers
pursuant thereto, the price to be paid to the Company for such Shares, any
provisions relating to rights of, and default by, underwriters acting together
with the Managers in the reoffering of the Shares, and the time and date (each
such time and date being referred to herein as a “Time of Delivery”) and place
of delivery of and payment for such Shares. Such Terms Agreement shall also
specify any requirements for opinions of counsel, accountants’ letters and
officers’ certificates pursuant to Section 6 of this Agreement and any other
information or documents required by the Managers.

 

(d)     Maximum Number of Shares. Under no circumstances shall the Company cause
or request the offer or sale of any Shares if, after giving effect to the sale
of such Shares, the aggregate amount of Shares sold pursuant to this Agreement
would exceed the lesser of (A) together with all sales of Shares under this
Agreement, the Maximum Amount, (B) the amount available for offer and sale under
the currently effective Registration Statement and (C) the amount authorized
from time to time to be issued and sold under this Agreement by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Managers in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares pursuant to this Agreement at a
price lower than the minimum price authorized from time to time by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Managers in writing. Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Shares sold pursuant to
this Agreement to exceed the Maximum Amount.

 

(e)     Regulation M Notice. Unless the exceptive provisions set forth in Rule
101(c)(1) of Regulation M under the Exchange Act are satisfied with respect to
the Shares, the Company shall give the Managers at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Managers
time to comply with Regulation M.

 

3.     Representations and Warranties. The Company represents and warrants to,
and agrees with, the Managers at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below or in the Registration Statement,
the Prospectus or the Incorporated Documents.

 

(a)     Subsidiaries. All of the direct and indirect subsidiaries (individually,
a “Subsidiary”) of the Company are set forth on Exhibit 21 to the Company’s most
recent Annual Report on Form 10-K filed with the Commission. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of

 

10

--------------------------------------------------------------------------------

 

 

first refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)     Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse change in the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no “Proceeding” (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), has been instituted
or, to the knowledge of the Company, threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(c)     Authorization and Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board or its stockholders in connection
herewith other than in connection with the Required Approvals. This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

11

--------------------------------------------------------------------------------

 

 

(d)     No Conflicts. The execution, delivery and performance of this Agreement
by the Company, the issuance and sale of the Shares and the consummation by the
Company of the other transactions contemplated herein do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.

 

(e)     No Violation or Default under Incorporated Documents. All Incorporated
Documents between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof. Neither the Company nor any of its
Subsidiaries is in default (or with the giving of notice or lapse of time would
be in default) under any Incorporated Document to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(f)     Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in

 

12

--------------------------------------------------------------------------------

 

 

connection with the execution, delivery and performance by the Company of this
Agreement, other than (i) the filings required by this Agreement, (ii) the
filing with the Commission of the Prospectus Supplement, (iii) the filing of
application(s) to and approval by the Trading Market for the listing of the
Shares for trading thereon in the time and manner required thereby, and (iv)
such filings as are required to be made under applicable state securities laws
and the rules and regulations of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) (collectively, the “Required Approvals”).

 

(g)     Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement.
The issuance by the Company of the Shares has been registered under the
Securities Act and all of the Shares are freely transferable and tradable by the
purchasers thereof without restriction (other than any restrictions arising
solely from an act or omission of such a purchaser). The Shares are being issued
pursuant to the Registration Statement and the issuance of the Shares has been
registered by the Company under the Securities Act. The Shares, when issued,
will conform in all material respects to the description thereof set forth in or
incorporated into the Prospectus. The “Plan of Distribution” section within the
Registration Statement permits the issuance and sale of the Shares as
contemplated by this Agreement. Upon receipt of the Shares, the purchasers of
such Shares will have good and marketable title to such Shares and the Shares
will be freely tradable on the Trading Market.

 

(h)     Capitalization. The capitalization of the Company is as set forth in the
Registration Statement, the Prospectus Supplement and the Prospectus as of the
dates reflected therein. Except as set forth in the SEC Reports, the Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees or directors pursuant to the Company’s employee stock purchase plan
and pursuant to the conversion or exercise of securities exercisable,
exchangeable or convertible into Common Stock (“Common Stock Equivalents”). No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement. Except (i) pursuant to the Company’s stock option plans and (ii)
pursuant to agreements or instruments filed as exhibits to Incorporated
Documents, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common

 

13

--------------------------------------------------------------------------------

 

 

Stock or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

(i)     Registration Statement. The Company meets the requirements for use of
Form S-3 under the Securities Act and has prepared and filed with the Commission
the Registration Statement, including a related Base Prospectus, for
registration under the Securities Act of the offering and sale of the Shares.
The Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or any amendment or supplement thereto, and the documents incorporated by
reference in the Registration Statement, the Prospectus or any amendment or
supplement thereto, when such documents were or are filed with the Commission
under the Securities Act or the Exchange Act or became or become effective under
the Securities Act, as the case may be, conformed or will conform in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable. Such Registration Statement is effective and available for
the offer and sale of the Shares as of the date hereof. As filed, the Prospectus
contains all information required by the Securities Act and the rules
thereunder, and, except to the extent the Managers shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to the
Managers prior to the Execution Time or prior to any such time this
representation is repeated or deemed to be made. The Registration Statement, at
the Execution Time, each such time this representation is repeated or deemed to
be made, and at all times during which a prospectus is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172, 173 or any similar rule) in connection with any offer or sale of the
Shares, meets the requirements set forth in Rule 415(a)(1)(x). The initial
Effective Date of the Registration Statement was not earlier than the date three
years before the Execution Time. The Company has not distributed and, prior to
the later to occur of each Settlement Date and completion of the distribution of
the Shares, will not distribute any offering material in connection with the
offering or sale of the Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
Managers have consented.

 

(j)     No Misstatement or Omission. The Registration Statement, when it became
or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement,

 

14

--------------------------------------------------------------------------------

 

 

conformed and will conform in all material respects with the requirements of the
Securities Act. At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act. The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time, did not or will not include an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by the Managers specifically for use in the
preparation thereof.

 

(k)     Market Capitalization. At the time the Registration Statement was
originally declared effective, and at the time the Company’s most recent Annual
Report on Form 10-K was filed with the Commission, the Company met the then
applicable requirements for the use of Form S-3 under the Securities Act,
including but not limited Instruction I.B.1 of Form S-3. The Company is not a
shell company (as defined in Rule 405 under the Securities Act) and has not been
a shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

 

(l)     Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Execution Time and on each such time this representation is repeated or
deemed to be made (with such date being used as the determination date for
purposes of this clause (ii)), the Company was not and is not an Ineligible
Issuer (as defined in Rule 405), without taking account of any determination by
the

 

15

--------------------------------------------------------------------------------

 

 

Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.

 

(m)     Free Writing Prospectus. The Company is eligible to use Issuer Free
Writing Prospectuses. Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Managers specifically for use therein. Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the rules thereunder. Each Issuer Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the rules
thereunder. The Company will not, without the prior consent of the Managers,
prepare, use or refer to, any Issuer Free Writing Prospectuses.

 

(n)     Proceedings Related to Registration Statement. The Registration
Statement is not the subject of a pending proceeding or examination under
Section 8(d) or 8(e) of the Securities Act, and the Company is not the subject
of a pending proceeding under Section 8A of the Securities Act in connection
with the offering of the Shares. The Company has not received any notice that
the Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so.

 

(o)     SEC Reports. The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports,

 

16

--------------------------------------------------------------------------------

 

 

when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(p)     Financial Statements. The consolidated financial statements incorporated
by reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. All disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.

 

(q)     Accountants. The Company’s current accountants are Manohar Chowdhry &
Associates, Chartered Accountants. To the knowledge of the Company, such
accountants, who the Company expects will express their opinion with respect to
the financial statements to be included in the Company’s next Annual Report on
Form 10-K, are a registered public accounting firm as required by the Securities
Act and is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

 

(r)     Material Adverse Events. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report or Prospectus Supplement filed prior to the date hereof,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed

 

17

--------------------------------------------------------------------------------

 

 

or made any agreements to purchase or redeem any shares of its capital stock and
(v) the Company has not issued any equity securities to any officer, director or
“Affiliate” (defined as any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act), except pursuant to existing Company stock option plans. The
Company does not have pending before the Commission any request for confidential
treatment of information. No event, liability or development has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is deemed made that has not been publicly disclosed at least 1
Business Day prior to the date that this representation is deemed made.

 

(s)     Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or (ii)
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(t)     Labor Relations. No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability

 

18

--------------------------------------------------------------------------------

 

 

with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(u)     No Existing Defaults. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not reasonably be expected to result in a Material Adverse
Effect. The Company has not filed a report pursuant to Section 13(a) or 15(d) of
the Exchange Act since the filing of its last Annual Report on Form 10-K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect

 

(v)     Regulatory Permits. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
governmental or regulatory authorities (including, without limitation, the
United States Food and Drug Administration (the “FDA”), the United States Drug
Enforcement Administration or any other foreign, federal, state, provincial,
court or local government or regulatory authorities including self-regulatory
organizations engaged in the regulation of clinical trials, pharmaceuticals,
biologics or biohazardous substances or materials) necessary for the ownership
or lease of their respective properties or to conduct its businesses as
described in the Registration Statement and the Prospectuses (collectively,
“Material Permits”), except for such Permits the failure of which to possess,
obtain or make the same would not reasonably be expected to have a Material
Adverse Effect; the Company is in compliance with the terms and conditions of
all such Permits, except where the failure to be in compliance would not
reasonably be expected to

 

19

--------------------------------------------------------------------------------

 

 

have a Material Adverse Effect; all of the Permits are valid and in full force
and effect, except where any invalidity, individually or in the aggregate, would
be reasonably expected to have a Material Adverse Effect; and neither the
Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non- renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course. To the extent required by applicable laws and regulations of
the FDA, the Company has submitted to the FDA an Investigational New Drug
Application or amendment or supplement thereto for each clinical trial it has
conducted or sponsored or is conducting or sponsoring; all such submissions were
in material compliance with applicable laws and rules and regulations when
submitted and no material deficiencies have been asserted by the FDA with
respect to any such submissions.

 

(w)     Regulatory Filings. Except as disclosed in the Registration Statement
and the Prospectus, neither the Company nor any of its Subsidiaries has failed
to file with the applicable regulatory authorities (including, without
limitation, the FDA, or any foreign, federal, state, provincial or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
except as disclosed in the Registration Statement and the Prospectuses, all such
filings, declarations, listings, registrations, reports or submissions were in
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority with respect to any such
filings, declarations, listings, registrations, reports or submissions, except
for any deficiencies that, individually or in the aggregate, would not have a
Material Adverse Effect. The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign governmental bodies exercising comparable authority.
The Company has no knowledge of any studies, tests or trials not described in
the Prospectus the results of which reasonably call into question in any
material respect the results of the studies, tests and trials described in the
Prospectus.

 

(x)     Clinical Studies. To the Company’s knowledge, the preclinical studies
and tests and clinical trials described in the Prospectus were, and, if still
pending, are being, to the Company’s knowledge, conducted in all material
respects in accordance with the experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional and scientific standards
for products or product candidates comparable to those being developed by the
Company; the descriptions of such studies, tests and trials, and the results
thereof, contained in the Prospectus are accurate and complete in all material
respects; the

 

20

--------------------------------------------------------------------------------

 

 

Company is not aware of any tests, studies or trials not described in the
Prospectus, the results of which reasonably call into question the results of
the tests, studies and trials described in the Prospectus; and the Company has
not received any written notice or correspondence from the FDA or any foreign,
state or local governmental body exercising comparable authority or any
institutional review board or comparable authority requiring the termination,
suspension, clinical hold or material modification of any tests, studies or
trials.

 

(y)     Intentionally Omitted.

 

(z)     Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance,
except where such non- compliance would not reasonably be expected to have a
Material Adverse Effect.

 

(aa) Intellectual Property. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries own, possess, license or
have other rights to use all foreign and domestic patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Registration Statement and the Prospectus (a) there are no
rights of third parties to any such Intellectual Property owned by the Company
and its Subsidiaries; (b) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (d) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or

 

21

--------------------------------------------------------------------------------

 

 

other proprietary rights of others; (f) to the Company’s knowledge, there is no
third-party U.S. patent or published U.S. patent application which contains
claims for which an Interference Proceeding (as defined in 35 U.S.C. § 135) has
been commenced against any patent or patent application described in the
Prospectus as being owned by or licensed to the Company; and (g) the Company and
its Subsidiaries have complied with the terms of each agreement pursuant to
which Intellectual Property has been licensed to the Company or such Subsidiary,
and all such agreements are in full force and effect, except, in the case of any
of clauses (a)-(g) above, for any such infringement by third parties or any such
pending or threatened suit, action, proceeding or claim as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(bb) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

(cc) Affiliate Transactions. Except as set forth in the Registration Statement,
the Base Prospectus, any Prospectus Supplement or the Prospectus, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of

$120,000, other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and

(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.

 

(dd) Sarbanes Oxley Compliance. Except as disclosed in the Registration
Statement, any Prospectus Supplement or the Prospectus, the Company is in
material compliance with all provisions of the Sarbanes-Oxley Act which are
applicable to it as of the Effective Date.

 

(ee) Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s

 

22

--------------------------------------------------------------------------------

 

 

general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus). Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15 and 15d-15) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company and each
of its Subsidiaries is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Annual
Report on Form 10-K or any Current Report on Form 8-K which contains the
Company’s quarterly financial statements, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of a date within 120 days prior to the
filing date of the Form 10-K for the fiscal year most recently ended (such date,
the “Evaluation Date”). The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
are effective. Since the Evaluation Date, there have been no significant changes
in the Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Securities Act) or, to the Company’s knowledge, in
other factors that are reasonably likely to significantly affect the Company’s
internal controls.

 

(ff) Finder’s Fees. Other than payments to be made to the Managers, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Managers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(gg) No Other Sales Agency Agreement. The Company has not entered into any other
sales agency agreements or other similar arrangements with any agent or any
other representative in respect of at the market offerings of the Shares.

 

23

--------------------------------------------------------------------------------

 

 

(hh) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Managers in connection with the sales of the Shares.

 

(ii) Listing and Maintenance Requirements. The issuance and sale of the Shares
as contemplated in this Agreement does not contravene the rules and regulations
of the Trading Market. The Common Stock registered pursuant to Section 12(b) or
12(g) of the Exchange Act, and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. Except as disclosed in the Registration Statement, any Prospectus
Supplement or the Prospectus, the Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company has no reason to reasonably believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.

 

(jj) Application of Takeover Protections. Except as set forth in the
Registration Statement, any Prospectus Supplement or the Prospectus, the Company
and its Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the purchasers of the Shares.

 

(kk) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

(ll) Solvency. Based on the financial condition of the Company as of the
Effective Date, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing

 

24

--------------------------------------------------------------------------------

 

 

debts and other liabilities (including known contingent liabilities) as they
mature and (ii) the current cash flow of the Company, together with the proceeds
the Company would receive, were it to liquidate all of its assets, after taking
into account all anticipated uses of the cash, would be sufficient to pay all
amounts on or in respect of its debt when such amounts are required to be paid.
Within one year of the Effective Date, the Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
SEC Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than accrued liabilities and trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(mm) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

(nn) No Reliance. The Company has not relied upon the Managers or legal counsel
for the Managers for any legal, tax or accounting advice in connection with the
offering and sale of the Shares.

 

(oo) Foreign Corrupt Practices. Neither the Company nor any Subsidiary nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is aware of or has taken any action,
directly or indirectly, that could result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or the U.K. Bribery Act 2010 or similar law of any other relevant
jurisdiction; and neither the Company nor any Subsidiary nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any Subsidiary is aware of or has taken any action, directly or
indirectly, that could result in a sanction for violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or the U.K. Bribery Act 2010 or similar law of any other relevant
jurisdiction; and prohibition of noncompliance therewith is covered by the codes

 

25

--------------------------------------------------------------------------------

 

 

of conduct or other procedures instituted and maintained by the Company and the
Subsidiaries.

 

(pp) AML Compliance. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(qq) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary (i) is currently subject to any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of the Subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”). Except
as has been disclosed to the Underwriters or is not material to the analysis
under any Sanctions, neither the Company nor any Subsidiary has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years, nor does the Company or
any Subsidiary have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries

 

26

--------------------------------------------------------------------------------

 

 

(rr) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

 

(ss) Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable,

(ii) were made by the Company with a reasonable basis and in good faith and
reflect the Company’s good faith commercially reasonable best estimate of the
matters described therein, and (iii) have been prepared in accordance with Item
10 of Regulation S-K under the Securities Act.

 

(tt) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in a Registration
Statement, the Prospectus or any Prospectus Supplement are based on or derived
from sources that the Company believes to be reliable and accurate.

 

(uu) FINRA Member Shareholders. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Registration Statement, the Base Prospectus, any Prospectus
Supplement or the Prospectus.

 

(vv) DTC Eligibility. The Company, through its transfer agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Shares can be transferred electronically to third parties via the DTC Fast
Automated Securities Transfer (FAST) Program.

 

4.     Agreements. The Company agrees with the Managers that:

 

27

--------------------------------------------------------------------------------

 

 

(a)     Right to Review Amendments and Supplements to Registration Statement and
Prospectus. During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Securities Act in connection with the offering or the sale of Shares, the
Company will not file any amendment to the Registration Statement or supplement
(including any Prospectus Supplement) to the Base Prospectus unless the Company
has furnished to the Managers a copy for its review prior to filing and will not
file any such proposed amendment or supplement to which the Managers reasonably
object. The Company has properly completed the Prospectus, in a form approved by
the Managers, and filed such Prospectus, as amended at the Execution Time, with
the Commission pursuant to the applicable paragraph of Rule 424(b) by the
Execution Time and will cause any supplement to the Prospectus to be properly
completed, in a form approved by the Managers, and will file such supplement
with the Commission pursuant to the applicable paragraph of Rule 424(b) within
the time period prescribed thereby and will provide evidence reasonably
satisfactory to the Managers of such timely filing. The Company will promptly
advise the Managers (i) when the Prospectus, and any supplement thereto, shall
have been filed (if required) with the Commission pursuant to Rule 424(b), (ii)
when, during any period when the delivery of a prospectus (whether physically or
through compliance with Rule 172, 173 or any similar rule) is required under the
Securities Act in connection with the offering or sale of the Shares, any
amendment to the Registration Statement shall have been filed or become
effective (other than any annual report of the Company filed pursuant to Section
13(a) or 15(d) of the Exchange Act), (iii) of any request by the Commission or
its staff for any amendment of the Registration Statement, or any Rule 462(b)
Registration Statement, or for any supplement to the Prospectus or for any
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.

 

(b)     Subsequent Events. If, at any time on or after an Applicable Time but
prior to the related Settlement Date, any event occurs as a result of which the
Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements

 

28

--------------------------------------------------------------------------------

 

 

therein in the light of the circumstances under which they were made or the
circumstances then prevailing not misleading, the Company will (i) notify
promptly the Managers so that any use of the Registration Statement or
Prospectus may cease until such are amended or supplemented; (ii) amend or
supplement the Registration Statement or Prospectus to correct such statement or
omission; and (iii) supply any amendment or supplement to the Managers in such
quantities as the Managers may reasonably request.

 

(c)     Notification of Subsequent Filings. During any period when the delivery
of a prospectus relating to the Shares is required (including in circumstances
where such requirement may be satisfied pursuant to Rule 172, 173 or any similar
rule) to be delivered under the Securities Act, any event occurs as a result of
which the Prospectus as then supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Managers of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Managers in such
quantities as the Managers may reasonably request.

 

(d)     Earnings Statements. As soon as practicable, the Company will make
generally available to its security holders and to the Managers an earnings
statement or statements of the Company and its Subsidiaries which will satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158.

 

(e)     Delivery of Registration Statement. Upon the request of the Managers,
the Company will furnish to the Managers and counsel for the Managers, without
charge, signed copies of the Registration Statement (including exhibits thereto)
and, so long as delivery of a prospectus by the Managers or dealer may be
required by the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172, 173 or any similar rule), as
many copies of the Prospectus and each Issuer Free Writing Prospectus and any
supplement thereto as the Managers may reasonably request. The Company will pay
the expenses of printing or other production of all documents relating to the
offering.

 

(f)     Qualification of Shares. The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as

 

29

--------------------------------------------------------------------------------

 

 

the Managers may reasonably designate and will maintain such qualifications in
effect so long as required for the distribution of the Shares; provided that in
no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject.

 

(g)     Free Writing Prospectus. The Company agrees that, unless it has or shall
have obtained the prior written consent of the Managers, and the Managers agree
with the Company that, unless they have or shall have obtained, as the case may
be, the prior written consent of the Company, they have not made and will not
make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405) required to be filed by the Company with
the Commission or retained by the Company under Rule 433. Any such free writing
prospectus consented to by the Managers or the Company is hereinafter referred
to as a “Permitted Free Writing Prospectus.” The Company agrees that (i) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (ii) it has complied and
will comply, as the case may be, with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

 

(h)     Subsequent Equity Issuances. Neither the Company nor any Subsidiary will
offer, sell, issue, contract to sell, contract to issue or otherwise dispose of,
directly or indirectly, any other shares of Common Stock or any Common Stock
Equivalents (other than the Shares) during the term of this Agreement while any
Sales Notice is outstanding and unfulfilled without the prior written consent of
the Managers; provided, however, that the Company may issue and sell Common
Stock pursuant to any employee stock option plan, stock ownership plan or
dividend reinvestment plan of the Company in effect at the Execution Time and,
with as much notice as reasonably practicable, the Company may issue Common
Stock issuable upon the conversion or exercise of Common Stock Equivalents
outstanding at the Execution Time.

 

(i)     Market Manipulation. Until the termination of this Agreement, the
Company will not take, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation in violation
of the Securities Act, Exchange Act or the rules and regulations thereunder of
the price of any security of the Company to facilitate the sale or resale of the
Shares or otherwise violate any provision of Regulation M under the Exchange
Act.

 

(j)     Notification of Incorrect Certificate. The Company will, at any time
during the term of this Agreement, as supplemented from time to time, advise the
Managers immediately after it shall have received notice or obtained

 

30

--------------------------------------------------------------------------------

 

 

knowledge thereof, of any information or fact that would alter or affect any
opinion, certificate, letter and other document provided to the Managers
pursuant to Section 6 herein.

 

(k)     Certification of Accuracy of Disclosure. Upon commencement of the
offering of the Shares under this Agreement (and upon the recommencement of the
offering of the Shares under this Agreement following the termination of a
suspension of sales hereunder lasting more than 30 trading days), and each time
that (i) the Registration Statement or Prospectus shall be amended or
supplemented, other than by means of Incorporated Documents, (ii) the Company
files its Annual Report on Form 10-K under the Exchange Act, (iii) the Company
files its quarterly reports on Form 10-Q under the Exchange Act (iv) the Company
files a Current Report on Form 8-K containing amended financial information
(other than information that is furnished and not filed), if the Managers
reasonably determine that the information in such Form 8-K is material, or (v)
the Shares are delivered to the Managers as principals at the Time of Delivery
pursuant to a Terms Agreement (such commencement or recommencement date and each
such date referred to in (i), (ii), (iii), (iv) and (v) above, a “Representation
Date”), unless waived by the Managers, the Company shall furnish or cause to be
furnished to the Managers forthwith a certificate dated and delivered on the
Representation Date, in form reasonably satisfactory to the Managers to the
effect that the statements contained in the certificate referred to in Section
6(c) of this Agreement which were last furnished to the Managers are true and
correct at the Representation Date, as though made at and as of such date
(except that such statements shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to such date) or, in
lieu of such certificate, a certificate of the same tenor as the certificate
referred to in said Section 6(c), modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
date of delivery of such certificate.

 

(l)     Bring Down Opinions; Negative Assurance. At each Representation Date
with respect to which the Company is obligated to deliver a certificate pursuant
to Section 4(k) above, unless waived by the Managers, the Company shall furnish
or cause to be furnished forthwith to the Managers a written opinion of counsel
to the Company (“Company Counsel”) addressed to the Managers and dated and
delivered on such Representation Date, in form and substance reasonably
satisfactory to the Managers, including a negative assurance representation.

 

(m)      Accountants’ Bring Down “Comfort” Letter. At each Representation Date
with respect to which the Company is obligated to deliver a certificate pursuant
to Section 4(k) above, unless waived by the Managers, the Company shall cause
(1) the Company’s auditors (the “Accountants”), or other independent accountants
satisfactory to the Managers forthwith to furnish the Managers a letter, and (2)
the Chief Financial Officer of the Company forthwith

 

31

--------------------------------------------------------------------------------

 

 

to furnish the Managers a certificate, in each case dated on such Representation
Date, in form satisfactory to the Managers, of the same tenor as the letters and
certificate referred to in Section 6 of this Agreement but modified to relate to
the Registration Statement and the Prospectus, as amended and supplemented to
the date of such letters and certificate; provided, however, that the Company
will not be required to cause the Accountants to furnish such letters to the
Managers in connection with the filing of a Current Report on Form 8-K unless
(i) such Current Report on Form 8-K is filed at any time during which a
prospectus relating to the Shares is required to be delivered under the
Securities Act and

(ii) the Managers has requested such letter based upon the event or events
reported in such Current Report on Form 8-K.

 

(n)     Due Diligence Session. Upon commencement of the offering of the Shares
under this Agreement (and upon the recommencement of the offering of the Shares
under this Agreement following the termination of a suspension of sales
hereunder lasting more than 30 trading days), and at each Representation Date,
the Company will conduct a due diligence session, in form and substance,
reasonably satisfactory to the Managers, which shall include representatives of
management and Accountants. The Company shall cooperate timely with any
reasonable due diligence request from or review conducted by the Managers or
their agents from time to time in connection with the transactions contemplated
by this Agreement, including, without limitation, providing information and
available documents and access to appropriate corporate officers and the
Company’s agents during regular business hours and at the Company’s principal
offices, and timely furnishing or causing to be furnished such certificates,
letters and opinions from the Company, its officers and its agents, as the
Managers may reasonably request.

 

(o)     Change of Circumstances. The Company will, at any time during the
pendency of a Sales Notice, advise the Managers promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would reasonably likely alter or affect in any material respect any opinion,
certificate, letter or other document required to be provided to the Managers
pursuant to this Agreement.

 

(p)     Acknowledgment of Trading. The Company consents to the Managers trading
in the Common Stock for the Managers’ own accounts and for the accounts of their
clients at the same time as sales of the Shares occur pursuant to this Agreement
or pursuant to a Terms Agreement.

 

(q)     Disclosure of Shares Sold. The Company will disclose in its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the
number of Shares sold through the Managers under this Agreement, the Net
Proceeds to the Company and the compensation paid by the Company with respect to
sales of Shares pursuant to this Agreement during the relevant quarter.

 

32

--------------------------------------------------------------------------------

 

 

(r)     Rescission Right. If, to the knowledge of the Company, the conditions
set forth in Section 6 shall not have been satisfied as of the applicable
Settlement Date, the Company will, upon request of the Managers prior to the
Settlement Date, offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Managers the
right to refuse to purchase and pay for such Shares.

 

(s)     Bring Down of Representations and Warranties. Each acceptance by the
Company of an offer to purchase the Shares hereunder, and each execution and
delivery by the Company of a Terms Agreement, shall be deemed to be an
affirmation to the Managers that the representations and warranties of the
Company contained in or made pursuant to this Agreement are true and correct as
of the date of such acceptance or of such Terms Agreement as though made at and
as of such date, and an undertaking that such representations and warranties
will be true and correct as of the Settlement Date for the Shares relating to
such acceptance or as of the Time of Delivery relating to such sale, as the case
may be, as though made at and as of such date (except that such representations
and warranties shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented relating to such Shares).

 

(t)     Reservation of Shares. The Company shall ensure that there are at all
times sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock or
shares of Common Stock held in treasury, of the maximum aggregate number of
Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.

 

(u)     Obligation under Exchange Act. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Securities Act, the Company will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and the regulations thereunder.

 

(v)     Use of Proceeds. The Company will apply the Net Proceeds from the sale
of the Shares in the manner set forth in the Prospectus.

 

(w)     Filing of Prospectus Supplement.  On or prior to the earlier of (i) the
date on which the Company shall file a Quarterly Report on Form 10-Q or an
Annual Report on Form 10-K in respect of any fiscal quarter in which sales of
Shares were made by the Managers pursuant to Section 2(b) of this Agreement and
(ii) the date on which the Company shall be obligated to file such document

 

33

--------------------------------------------------------------------------------

 

 

referred to in clause (i) in respect of such quarter (each such date, and any
date on which an amendment to any such document is filed, a “Filing Date”), the
Company will file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b), which prospectus supplement will set forth,
with regard to such quarter, the number of the Shares sold through the Managers
as agent pursuant to Section 2(b) of this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to such sales of
the Shares pursuant to Section 2(b) of this Agreement and deliver such number of
copies of each such prospectus supplement to the Trading Market as are required
by such exchange.

 

(x)     Additional Registration Statement. To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this
Agreement, the Company shall file a new registration statement with respect to
any additional shares of Common Stock necessary to complete such sales of the
Shares and use commercially reasonable efforts to cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3.

 

(y)     Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of shares
of Common Stock or (ii) sell, bid for, or purchase shares of Common Stock, or
pay anyone any compensation for soliciting purchases of the Shares other than
the Managers.

 

(z)     Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

(aa) Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Managers, to qualify the Shares for
offering and sale, or to obtain an exemption for the Shares to be offered and
sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Managers may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Shares (but in no event for less than one year from
the date of this Agreement); provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to

 

34

--------------------------------------------------------------------------------

 

 

subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject. In each jurisdiction in which the Shares
have been so qualified or exempt, the Company will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Shares (but in no event for less than one
year from the date of this Agreement).

 

5.     Payment of Expenses. The Company agrees to pay the costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated hereby are consummated, including without
limitation: (i) the preparation, printing or reproduction and filing with the
Commission of the Registration Statement (including financial statements and
exhibits thereto), the Prospectus and each Issuer Free Writing Prospectus, and
each amendment or supplement to any of them; (ii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act, if applicable, and the
listing of the Shares on the Trading Market; (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Managers relating to such registration and
qualification); (vii) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; (viii) the filing fee under FINRA Rule 5110; (ix) the reasonable fees
and expenses of the Managers’ counsel, not to exceed $16,500; and (x) all other
costs and expenses incident to the performance by the Company of its obligations
hereunder.

 

6.     Conditions to the Obligations of the Managers. The obligations of the
Managers under this Agreement and any Terms Agreement shall be subject to (i)
the accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:

 

(a)     Filing of Prospectus Supplement. The Prospectus, and any supplement
thereto, required by Rule 424 to be filed with the Commission have been filed in
the manner and within the time period required by Rule 424(b) with respect to
any sale of Shares; each Prospectus Supplement shall have been filed in

 

35

--------------------------------------------------------------------------------

 

 

the manner required by Rule 424(b) within the time period required hereunder and
under the Securities Act; any other material required to be filed by the Company
pursuant to Rule 433(d) under the Securities Act, shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433; and no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use shall have been issued and no
proceedings for that purpose shall have been instituted or threatened.

 

(b)     Delivery of Opinion. The Company shall have caused the Company Counsel
to furnish to the Managers, as required by Section 4(l) and upon reasonable
advance notice in connection with any offering of the Shares, its opinion and
negative assurance statement, dated as of such date and addressed to the
Managers in form and substance acceptable to the Managers.

 

(c)      Delivery of Officer’s Certificate. The Company shall have furnished or
caused to be furnished to the Managers, to the extent requested by the Managers
and upon reasonable advance notice in connection with any offering of the
Shares, a certificate of the Company signed by the Chief Executive Officer or
the President and the principal financial or accounting officer of the Company,
dated as of such date, to the effect that the signers of such certificate have
carefully examined the Registration Statement, the Prospectus, any Prospectus
Supplement and any documents incorporated by reference therein and any
supplements or amendments thereto and this Agreement and that:

 

(i)     the representations and warranties of the Company in this Agreement are
true and correct on and as of such date with the same effect as if made on such
date and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;

 

(ii)     no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened; and

 

(iii)     since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.

 

(d)      Delivery of Accountants’ “Comfort” Letter. The Company shall have
requested and caused the Accountants to have furnished to the Managers, as
required by Section 4(m) and upon reasonable advance notice in connection with

 

36

--------------------------------------------------------------------------------

 

 

any offering of the Shares, letters (which may refer to letters previously
delivered to the Managers), dated as of such date, in form and substance
satisfactory to the Managers, confirming that they are independent accountants
within the meaning of the Securities Act and the Exchange Act and the respective
applicable rules and regulations adopted by the Commission thereunder and that
they have performed a review of any unaudited interim financial information of
the Company included or incorporated by reference in the Registration Statement
and the Prospectus and provide customary “comfort” as to such review in form and
substance satisfactory to the Managers.

 

(e)      Secretary’s Certificate. The Company shall deliver to the Managers a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the Articles
of Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement and the issuance of the Shares and
(iv) the incumbency of the officers duly authorized to execute this Agreement
and the other documents contemplated by this Agreement.

 

(f)     No Material Adverse Event. Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement, the Prospectus and the Incorporated
Documents (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the
reasonable judgment of the Managers, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Shares as contemplated by the Registration Statement (exclusive of any amendment
thereof), the Incorporated Documents and the Prospectus (exclusive of any
amendment or supplement thereto).

 

(g)     No Misstatement or Material Omission. The Managers shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Managers’ reasonable opinion is material, or omits to state a fact that in
the Managers’ reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(h)     Payment of All Fees. The Company shall have paid the required Commission
filing fees relating to the Shares within the time period required by

 

37

--------------------------------------------------------------------------------

 

 

Rule 456(b)(1)(i) of the Securities Act without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) of the Securities Act
and, if applicable, shall have updated the “Calculation of Registration Fee”
table in accordance with Rule 456(b)(1)(ii) either in a post-effective amendment
to the Registration Statement or on the cover page of a prospectus filed
pursuant to Rule 424(b).

 

(i)     No FINRA Objections. FINRA shall not have raised any objection with
respect to the fairness and reasonableness of the terms and arrangements under
this Agreement.

 

(j)     Shares Listed on Trading Market. The Shares shall have been listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Managers.

 

(k)     Other Assurances. Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Managers such further
information, certificates and documents as the Managers may reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Managers and counsel for
the Managers, this Agreement and all obligations of the Managers hereunder may
be canceled at, or at any time prior to, any Settlement Date or Time of
Delivery, as applicable, by the Managers. Notice of such cancellation shall be
given to the Company in writing or by telephone or facsimile confirmed in
writing.

 

The documents required to be delivered by this Section 6 shall be delivered to
the office of Sheppard Mullin Richter & Hampton LLP, counsel for the Managers,
at 30 Rockefeller Plaza, 39th Floor, New York, New York 10112, on each such date
as provided in this Agreement.

 

7.     Indemnification and Contribution.

 

 

(a)     Indemnification by Company. The Company agrees to indemnify and hold
harmless the Managers, the directors, officers, employees and agents of the
Managers and each person who controls the Managers within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other Federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement for the registration of
the Shares as

 

38

--------------------------------------------------------------------------------

 

 

originally filed or in any amendment thereof, or in the Base Prospectus, any
Prospectus Supplement, the Prospectus, any Issuer Free Writing Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by the Managers specifically for inclusion therein. The
indemnification obligations of the Company under this Agreement will cease to
apply to the extent that a court of competent jurisdiction in a final judgment
that has become non-appealable shall determine that such losses, claims, damages
or liabilities (or actions in respect thereof) were solely caused by the gross
negligence, willful misconduct or fraud of the Managers. This indemnity
agreement will be in addition to any liability that the Company may otherwise
have.

 

(b)     Indemnification by Managers. The Managers each agree to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement, and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to the Managers, but only with
reference to written information relating to the Managers furnished to the
Company by the Managers specifically for inclusion in the documents referred to
in the foregoing indemnity; provided, however, that in no case shall the
Managers be responsible for any amount in excess of the Broker Fee applicable to
the Shares and paid hereunder, except to the extent that a court of competent
jurisdiction in a final judgment that has become non-appealable shall determine
that such losses, claims, damages or liabilities (or actions in respect thereof)
were solely caused by the gross negligence, willful misconduct, or fraud of the
Managers. This indemnity agreement will be in addition to any liability which
the Managers may otherwise have.

 

(c)     Indemnification Procedures. Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation

 

39

--------------------------------------------------------------------------------

 

 

provided in paragraph (a) or (b) above. The indemnifying party shall be entitled
to appoint counsel of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.

 

(d)     Contribution. In the event that the indemnity provided in paragraph (a),
(b) or (c) of this Section 7 is unavailable to or insufficient to hold harmless
an indemnified party for any reason, the Company and the Managers agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and the
Managers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and by the Managers on
the other from the offering of the Shares; provided, however, that in no case
shall the Managers be responsible for any amount in excess of the Broker Fee
applicable to the Shares and paid hereunder, except to the extent that a court
of competent jurisdiction in a final judgment that has become non-appealable
shall determine that such losses, claims, damages or liabilities (or actions in
respect thereof) were solely caused by the gross negligence, willful misconduct,
or fraud of the Managers. If the allocation provided by the immediately
preceding

 

40

--------------------------------------------------------------------------------

 

 

sentence is unavailable for any reason, the Company and the Managers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Managers on the other in connection with the statements or omissions
which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Managers shall be deemed to be equal to the
Broker Fee applicable to the Shares and paid hereunder as determined by this
Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Managers on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Managers agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 7,
each person who controls the Managers within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of the Managers shall have the same rights to contribution as the Manager,
and each person who controls the Company within the meaning of either the
Securities Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

 

8.     Termination.

 

(a)     The Company shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement (relating
to the solicitation of offers to purchase the Shares) in its sole discretion at
any time upon one (1) Business Day’s prior written notice, unless waived by the
Managers and provided that the Agreement remains operational during the one (1)
Business Days following receipt of such written notice. Any such termination
shall be without liability of any party to any other party except that (i) with
respect to any pending sale, through the Managers for the Company, the
obligations of the Company, including in respect of compensation of the
Managers, shall remain in full force and effect notwithstanding the termination
and (ii) the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

41

--------------------------------------------------------------------------------

 

 

(b)     The Managers shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement (relating
to the solicitation of offers to purchase the Shares) in its sole discretion at
any time upon thirty (30) Business Days’ prior written notice, unless waived by
the Company. Any such termination shall be without liability of any party to any
other party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14
of this Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c)     This Agreement shall remain in full force and effect until the earlier
of May 10, 2021 and such date that this Agreement is terminated pursuant to
Sections 8(a) or (b) above or otherwise by mutual agreement of the parties,
provided that any such termination by mutual agreement shall in all cases be
deemed to provide that Sections 5, 6, 7, 8, 9, 10, 12 and 14 shall remain in
full force and effect.

 

(d)     Any termination of this Agreement shall be effective on the date
specified in such notice of termination, provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Managers or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date or Time of Delivery for any sale of the
Shares, such sale shall settle in accordance with the provisions of Section 2(b)
of this Agreement.

 

(e)     In the case of any purchase of Shares by the Managers pursuant to a
Terms Agreement, the obligations of the Managers pursuant to such Terms
Agreement shall be subject to termination, in the absolute discretion of the
Managers, by prompt oral notice given to the Company prior to the Time of
Delivery relating to such Shares, if any, and confirmed promptly by facsimile or
electronic mail, if since the time of execution of the Terms Agreement and prior
to such delivery and payment, (i) trading in the Common Stock shall have been
suspended by the Commission or the Trading Market or trading in securities
generally on the Trading Market shall have been suspended or limited or minimum
prices shall have been established on the Trading Market, (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Manager, impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Prospectus (exclusive of any amendment or supplement thereto).

 

9.     Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Managers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Managers or the

 

42

--------------------------------------------------------------------------------

 

 

Company or any of the officers, directors, employees, agents or controlling
persons referred to in Section 7, and will survive delivery of and payment for
the Shares.

 

10.     Notices. All communications hereunder will be in writing and effective
only on receipt, and will be mailed, delivered or facsimiled to the addresses of
the Company and Managers, respectively, set forth on the signature pages hereto,
with copies to the following:

 

If to the Company to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attn: Spencer G. Feldman

 

If to the Managers to:

 

Sheppard, Mullin, Richter & Hampton 30 Rockefeller Plaza, 39th Floor

New York, New York 10112 Attn: Richard A. Friedman

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 10 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

11.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and the Managers and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Managers may
assign its rights and obligations hereunder to an affiliate thereof without
obtaining the Company’s consent.

 

12.     No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase
and sale of the Shares pursuant to this Agreement is an arm’s-length

 

43

--------------------------------------------------------------------------------

 

 

commercial transaction between the Company, on the one hand, and the Managers
and any affiliate through which it may be acting, on the other, (b) the Managers
are acting solely as sales agent and/or principal in connection with the
purchase and sale of the Company’s securities and not as a fiduciary of the
Company and (c) the Company’s engagement of the Managers in connection with the
offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company agrees that
it is solely responsible for making its own judgments in connection with the
offering (irrespective of whether the Managers have advised or are currently
advising the Company on related or other matters). The Company agrees that it
will not claim that the Managers have rendered advisory services of any nature
or respect, or owe an agency, fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

13.     Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Sales Notices issued pursuant hereto)
and any Terms Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement, any Terms Agreement, if any, nor any term hereof may be amended
except pursuant to a written instrument executed by the Company and the
Managers. In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

14.     Applicable Law. This Agreement and any Terms Agreement will be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed within the State of New York.

 

15.     WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

16.     Counterparts. This Agreement and any Terms Agreement may be signed in
one or more counterparts, each of which shall constitute an original and all of
which together shall constitute one and the same agreement, which may be
delivered by facsimile or in .pdf file via e-mail.

 

44

--------------------------------------------------------------------------------

 

 

17.     Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.

 

18.     Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the shares of Common Stock.

 

***************************

 

 

 

45

--------------------------------------------------------------------------------

 

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between Benchmark and the
Company.

 

 

INDIA GLOBALIZATION CAPITAL, INC.

 

 

 

By: __________________________________________

Name: Ram Mukunda

Title: Chief Executive Officer

 

 

 

 

 

ACCEPTED as of the date first written above.

 

THE BENCHMARK COMPANY, LLC.

 

 

By: __________________________________________

Name:

Title:

 

 

 

 

 

VIEWTRADE SECURITIES INC.

 

 

By: __________________________________________

Name:

Title:

 

46

--------------------------------------------------------------------------------

 

 

ANNEX I

 

Form of Terms Agreement

 

INDIA GLOBALIZATION CAPITAL, INC. TERMS AGREEMENT

 

Dear Sirs:

 

India Globalization Capital, Inc. (the “Company”) proposes, subject to the terms
and conditions stated herein and in the At The Market Offering Agreement, dated
September __, 2018 (the “At The Market Offering Agreement”), between the Company
and The Benchmark Company, LLC (“Manager”) and ViewTrade Securities Inc. (the
“Co-Manager” and collectively with the Manager, the “Managers”), to issue and
sell to Managers the securities specified in the Schedule I hereto (the
“Purchased Shares”).

 

Each of the provisions of the At The Market Offering Agreement not specifically
related to the solicitation by the Manager, as agents of the Company, of offers
to purchase securities is incorporated herein by reference in its entirety, and
shall be deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Time of Delivery, except that each
representation and warranty in Section 3 of the At The Market Offering Agreement
which makes reference to the Prospectus (as therein defined) shall be deemed to
be a representation and warranty as of the date of the At The Market Offering
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement and the Time of Delivery in relation to
the Prospectus as amended and supplemented to relate to the Purchased Shares.

 

An amendment to the Registration Statement (as defined in the At The Market
Offering Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Shares, in the form heretofore delivered to the
Benchmark is now proposed to be filed with the Securities and Exchange
Commission.

 

Subject to the terms and conditions set forth herein and in the At The Market
Offering Agreement which are incorporated herein by reference, the Company
agrees to issue and sell to the Manager(s) and the Manager(s) agree to purchase
from the Company the number of shares of the Purchased Shares at the time and
place and at the purchase price set forth in the Schedule I attached hereto.

 

47

--------------------------------------------------------------------------------

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between Benchmark and the
Company.

 

 

INDIA GLOBALIZATION CAPITAL, INC.

 

 

 

By: __________________________________________

Name: Ram Mukunda

Title: Chief Executive Officer

 

 

 

ACCEPTED as of the date first written above.

 

THE BENCHMARK COMPANY, LLC

 

By: __________________________________________

Name:

Title:

 

VIEWTRADE SECURITIES INC.

 

 

By: __________________________________________

Name:

Title:

 

 

 

48

 